


Exhibit 10.1
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as of March
26, 2014 and effective as of April 1, 2014, is by and between NICHOLAS J.
SWENSON, an individual resident of Minnesota (“Employee”), and AIR T, INC., a
Delaware corporation, with its principal office located in Maiden, North
Carolina (the “Company”).
 
 
Background Statement
 
On October 30, 2013, Employee was appointed to serve as interim Chief Executive
Officer and President of the Company, and on February 10, 2014 Employee was
appointed to serve as Chief Executive Officer and President of the
Company.  Since his appointment, Employee has served in these capacities without
compensation, other than fees paid to him in his capacity as a director of the
Company.  The parties are entering into this Agreement to set forth certain
terms of employment which will be effective as of April 1, 2014.
 
IN CONSIDERATION of the promises and the mutual covenants contained herein, the
parties hereto agree as follows:
 
Employment.  Subject to the terms and conditions stated herein, and in
consideration of Employee’s obligations and covenants, including without
limitation, those obligations and covenants set forth in Paragraphs 6 and 7
hereof, the Company agrees to employ Employee, and Employee accepts such
employment, as President and Chief Executive Officer of the Company, subject to
the order, supervision and direction of the Board of Directors of the Company.
 
Duties.  Employee shall serve the Company as President and Chief Executive
Officer and shall devote sufficient business time, as well as his skill and best
efforts, to the business of the Company and faithfully perform such executive
and supervisory duties as may be prescribed by the Company’s Board of Directors;
it being recognized by the Company that Employee shall not be required to devote
his full business time to the business of the Company, that he presently serves
as Chairman of the Board of an unrelated public company and serves as an officer
of several unaffiliated operating businesses, including investment management
firms and investment funds, and is expected to pursue outside business
interests.  Employee shall act at all times in compliance, in all material
respects, with all policies, rules and decisions adopted from time to time by
the Company’s Board of Directors.
 
No Term of Employment.  Employee acknowledges that he is an employee at will and
that his employment by the Company may be terminated at any time, without prior
notice, by the Company for any or no reason.
 
Compensation.
 
The annual compensation to be paid to Employee for the services to be rendered
hereunder during the term of his employment hereunder, except to the extent it
may be increased from time to time by the Board of Directors of the Company or
an authorized committee thereof, shall be $50,000, payable in accordance with
the Company’s normal payroll practices, subject to applicable federal and state
income and social security and other tax withholding requirements.  Employee
acknowledges that he is not entitled to any compensation with respect to his
service as interim President and Chief Executive Officer and President and Chief
Executive Officer with respect to any period commencing prior to April 1,
2014.  Employee shall not be entitled to any bonus or equity awards.  Employee
acknowledges that, for so long as he is employed by the Company and consistent
with a policy recently adopted by the Board of Directors, he shall not be
entitled to receive any compensation from the Company with respect to his
service as a director.
 
 
1
 

--------------------------------------------------------------------------------

 
No Participation in Employee Benefit Plans.  Employee declines participation in
any other employee benefit plan or program of the Company to the extent his
exclusion is permitted by law and the terms of such plan or program.
 
Reimbursement of Expenses.  The Company shall pay or reimburse Employee for all
reasonable travel and other expenses incurred by Employee in connection with
service as an employee of the Company in accordance with the Company’s expense
reimbursement policies as established and changed from time to time.
 
Indemnification.  Employee shall have rights to indemnification by the Company
as set forth in Article VIII of the Company’s bylaws in effect on the date
hereof, which Article VIII is attached hereto as Exhibit A and the terms of
which are incorporated into this Agreement.  Any subsequent modification of such
provisions of the Company’s bylaws which impair any rights of Employee shall not
affect Employee’s rights hereunder.
 
Confidentiality.  Employee acknowledges that during Employee’s employment with
the Company Employee will acquire, be exposed to and have access to, material,
data and information of the Company and/or its customers or clients that is
confidential, proprietary, and/or a trade secret.  At all times, both during and
after the termination of employment, Employee shall keep and retain in
confidence and shall not disclose, except as required in the course of
Employee’s employment with the Company, to any person, firm or corporation, or
use for his own purposes, any of this proprietary, confidential or trade secret
information.  For purposes of this paragraph, such information shall include,
but shall not be limited to: operating methods, information concerning
customers, advertising methods, financial affairs or methods of procurement,
marketing and business plans, strategies, projections, business opportunities,
client lists, sales and cost information and financial results and performance.
Employee acknowledges that the obligations pertaining to the confidentiality and
non-disclosure of information shall remain in effect for a period of five (5)
years, or until the Company has released any such information into the public
domain, in which case Employee’s obligation hereunder shall cease with respect
only to such information so released.
 
Non-Competition Agreement.  So long as Employee is employed by the Company and
for a period of fifty-two (52) weeks following termination of Employee’s
employment (such period not to include any period(s) of violation or period(s)
of time required for litigation to enforce the covenants herein, as discussed
below), whether such termination is voluntary or involuntary on the part of
Employee and whether such termination is with or without Cause, Employee shall
not:
 
 
2
 

--------------------------------------------------------------------------------

 
Become employed by (as an officer, director, employee, consultant or otherwise),
or otherwise become commercially interested in or affiliated with (whether
through direct, indirect, actual or beneficial ownership or through a financial
interest), a COMPETITOR, unless Employee accepts employment with a COMPETITOR in
an area of the COMPETITOR’S business which does not compete with the
Company.  For purposes of this Agreement, a COMPETITOR shall be defined as any
person, firm, business or entity (including any sole proprietorship of Employee)
that (a) provides airfreight services to (i) FedEx Corporation, (ii) any
subsidiaries or affiliates of FedEx Corporation or (iii) any express delivery
company to which the Company provided airfreight services within one year prior
to the termination of Employee’s employment, (b) manufactures or sells mobile or
fixed-stand aircraft de-icing equipment or scissor-lift vehicles used in
servicing or supplying aircraft, or (c) provides maintenance services for
airport ground support equipment or airport maintenance services (not including
aircraft maintenance services).
 
Solicit or attempt to solicit, for competitive purposes, the business of any of
the Company’s clients or customers or otherwise induce such customers or clients
to reduce, terminate, or restrict or alter their business relationships with the
Company in any fashion.
 
Induce or attempt to induce any employee of the Company to leave the Company for
the purpose of engaging in a business operation that is competitive with the
Company’s business operations.
 
In recognition of the broad geographic scope of the Company’s business and to
provide competitive services throughout the United States, and of the ease of
competing with that business in any part of the United States, the restrictions
on competition set forth herein are intended to cover competitive services that
operate in (i) Massachusetts, New York, New Jersey, Pennsylvania, Ohio, Indiana,
Illinois, West Virginia, Maryland, Kentucky, North Carolina, South Carolina,
Georgia, Tennessee, Alabama or Florida, or (ii) Virginia, Mississippi, the
District of Columbia, Delaware, Connecticut, Rhode Island, New Hampshire,
Vermont or Maine, or (iii) any state of the continental United States not listed
above that is located east of the Mississippi River, or (iv) Missouri or any
other state of the continental United States located west of the Mississippi
River, or (v) Alaska.  Provided, however, that the Company shall have the right
to limit, unilaterally, the scope of any provision of this Agreement to ensure
the enforceability of Employee’s agreement not to compete with the Company.
 
The 52-week period of restriction noted above shall be tolled and shall not run
during any time that either (i) Employee is in violation of this Paragraph 7 or
(ii) the Company is required to engage in litigation to enforce the provisions
of this Paragraph 7, it being the intent of the parties that the Company is
entitled to 52 weeks free of competition and/or litigation to enforce the
provisions hereof.  For clarity, it is the intention of the parties that — in
the event of litigation needed to enforce the covenants set forth herein — the
52-week period set forth above will run from the later of (i) the date of the
entry of any preliminary injunction enforcing these covenants or (i) in the
event of an appeal of a preliminary injunction in connection with which
preliminary injunctive relief is stayed or otherwise abated, the date of any
final appellate judgment affirming the grant of such preliminary injunction or
otherwise ordering the granting or reinstatement of such preliminary injunctive
relief.  In the event of any violation of the terms of any temporary restraining
order or preliminary injunctive order entered to enforce the covenants of this
Paragraph 7, the 52-week period will restart, so as to reflect the intention
expressed herein.
 
 
3
 

--------------------------------------------------------------------------------

 
Company’s Right to Obtain an Injunction.  Employee acknowledges that the Company
will have no adequate means of protecting its rights under Paragraphs 6 and 7 of
this Agreement other than by securing an injunction (a court order prohibiting
Employee from violating the Agreement).  Accordingly, Employee agrees that the
Company is entitled to enforce this Agreement by obtaining a preliminary and
permanent injunction and any other appropriate equitable relief.  Nothing
contained in this paragraph, however, shall prohibit the Company from pursuing
any remedies in addition to injunctive relief, including recovery of damages.
 
Condition to Seeking Subsequent Employment.  Employee agrees to show a copy of
this Agreement to any COMPETITOR with whom Employee interviews during Employee’s
employment with the Company or with whom Employee interviews within one (1)
years following the effective date of the termination of Employee’s employment
with the Company.
 
General Provisions.
 
Entire Agreement.  This Agreement contains the entire understanding between the
parties hereto relating to the employment of Employee by the Company and
supersedes any and all prior employment or compensation agreements between the
Company and Employee.
 
Severability.  If any provision contained in this Agreement shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
Assignment.  Neither this Agreement nor any right or interest hereunder shall be
assignable by Employee, Employee’s beneficiaries or legal representatives,
without the prior written consent of the Company; provided, however, that
nothing shall preclude (i) Employee from designating a beneficiary to receive
any benefit payable upon Employee’s death, or (ii) the executors, administrators
or other legal representatives of Employee or Employee estate from assigning any
rights hereunder to the person or persons entitled thereunto.  The Company may
transfer or assign its rights and interest in this Agreement to any person,
proprietorship, partnership, limited liability company or corporation that
acquires or succeeds to at least a majority of the equity, assets, accounts or
other business of the Company.
 
Binding Agreement.  This Agreement shall be binding upon, and inure to the
benefit of, Employee and the Company and their respective permitted successors
and assigns.
 
Amendment or Modification of Agreement.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
 
Waiver.  No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.  The provisions of this Paragraph 11(f) cannot be waived except in
writing signed by both parties.
 
 
4
 

--------------------------------------------------------------------------------

 
Governing Law and Forum Selection.  This Agreement shall be construed in
accordance with and governed by the substantive laws of the State of North
Carolina, without regard to conflict of laws principles.  Furthermore, in
exchange for the consideration set forth herein, Employee agrees that any claim
against the Company (i) for the breach or invalidity of any provision of this
Agreement; (ii) arising out of or relating to the employment of Employee with
the Company or (iii) encompassed within or related to any claim to be released
as provided in Paragraph 6 herein, shall be brought exclusively in the Superior
Court of Lincoln County, North Carolina, or the United States District Court for
the Western District of North Carolina, and in no other forum.  Employee hereby
consents to the personal and subject matter jurisdiction of these courts for the
purpose of adjudicating any claims subject to this forum selection
clause.  Employee also agrees that any dispute of any kind arising out of or
relating to this Agreement or to Employee’s employment with the Company shall at
the Company’s sole election be submitted to arbitration before the American
Arbitration Association in Mecklenburg County, North Carolina, which election
may be made by the Company at any time prior to the last day to answer and/or
respond to a summons and/or complaint or counterclaim, crossclaim or third-party
claim made by Employee.  The provisions of the North Carolina Uniform
Arbitration Act, N.C. Gen. Stat. § 1-567.1 et seq. shall apply to the
arbitration of disputes hereunder unless such provisions are preempted by the
Federal Arbitration Act.
 
Notices.  Any notice, offer, acceptance or other document required or permitted
to be given pursuant to any provisions of this Agreement shall be in writing,
signed by or on behalf of the person giving the same, and (as elected by the
person giving such notice) delivered by hand or mailed to the parties at the
following addresses by registered or certified mail, postage prepaid, return
receipt requested, or by a third party company or governmental entity providing
delivery services in the ordinary course of business, which guarantees delivery
on a specified date:
 
 
If to Employee:
Nick Swenson

 
3524 Airport Road

 
Maiden, North Carolina 28650

 
Attention: Tara Hedrick



If to the Company:                Air T, Inc.
3524 Airport Road
Maiden, North Carolina 28650
Attention:  Secretary
 
or to such other address as any party hereto may designate by complying with the
provisions of this Paragraph 11.
 
Such notice shall be deemed given (i) as of the date of written acknowledgment
by Employee or an officer of the Company if delivered by hand, (ii) seventy-two
(72) hours after deposit in United States mail if sent by registered or
certified mail or (iii) on the delivery date guaranteed by the third party
delivery service if sent by such service.
 
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice has been received shall not affect the date upon
which the notice is deemed to have been given pursuant hereto.  Notwithstanding
the foregoing, no notice of change of address shall be effective until the date
of receipt hereof.
 
 
5
 

--------------------------------------------------------------------------------

 
Effective Date.  This Agreement shall be effective as of April 1, 2014.
 
[signature page follows]
 

6



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee has executed this Agreement and the Company has
caused this Agreement to be executed in its name by its duly authorized officer
as of the day and year first above written.




EMPLOYEE:




  /s/ Nick
Swenson                                                                           
Nick Swenson






COMPANY:


AIR T, INC.




By:             /s/ John
Parry                                                                


 
Title:
Vice President-Finance, Chief Financial Officer and Secretary


 
 

7

 
 

--------------------------------------------------------------------------------

 

Exhibit A


ARTICLE VIII
INDEMNIFICATION


Section 1.  Each person who was or is made a party or is threatened to be made a
party to or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative (hereinafter a “proceeding”),
by reason of the fact that he or she is or was a director, officer, or employee
of the corporation or is or was serving at the request of the corporation as a
director, officer, manager or employee of a subsidiary or other affiliate of the
corporation or of another corporation, association, limited liability company,
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan (hereinafter an “indemnitee”), whether the
basis of such proceeding is alleged action in an official capacity as a
director, officer, manager, employee or agent or in any other capacity while
serving as a director, officer, manager, or employee or agent, shall be vested
with the contractual right to indemnification and be held harmless by the
corporation to the fullest extent authorized by the Delaware General Corporation
Law , as the same exists or may hereafter be amended (the “DGCL”), against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) reasonably incurred or
suffered by such indemnitee in connection therewith if the indemnitee acted in
good faith and in a manner the indemnitee reasonably believed to be in or not
opposed to the best interest of the corporation or other entity covered by this
Article VIII, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that such indemnitee’s conduct was unlawful;
provided, however, that, the corporation shall indemnify any such indemnitee in
connection with a proceeding (or part thereof) initiated by such indemnitee only
if such proceeding (or part thereof) was authorized by the board of directors of
the corporation.


Section 2.  The right to indemnification conferred in this Article shall include
the right to be paid by the corporation the expenses incurred in defending any
proceeding for which such right to indemnification is applicable in advance of
its final disposition (hereinafter an “advancement of expenses”); provided,
however, that an advancement of expenses incurred by an indemnitee shall be made
only upon delivery to the corporation of an undertaking (hereinafter an
“Undertaking”), by or on behalf of such indemnitee, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal (hereinafter a “final adjudication”)
that such indemnitee is not entitled to be indemnified for such expenses under
this Section or otherwise.


Section 3.  The rights to indemnification and to the advancement of expenses
conferred in this Article shall not be exclusive of any other right which any
person may have or hereafter acquire under any statute, the corporation’s
certificate of incorporation, by-laws, agreement, vote of stockholders or
disinterested directors or otherwise.
 

 
8
 

--------------------------------------------------------------------------------

 
Section 4.  The corporation may maintain insurance, at its expense, to protect
itself and any director, officer, or employee of the corporation or any person
serving at the request of the corporation as a director, officer, manager,
employee or agent of another corporation, association, limited liability
company, partnership, joint venture, trust or other enterprise, against any
expense, liability or loss, whether or not the corporation would have the power
to indemnify such person against such expense, liability or loss under the DGCL.


Section 5.  The corporation may, to the extent authorized from time to time by
the board of directors, grant rights to indemnification, and to the advancement
of expenses to any agent of the corporation to the fullest extent of the
provisions of this Article VIII with respect to the indemnification and
advancement of expenses of directors, officers and employees of the Corporation.


Section 6.  The rights to indemnification and to the advancement of expenses
conferred in this Article VIII are contract rights.  Such rights to
indemnification and to advancement of expenses shall continue as to an
indemnitee who has ceased to be a director, officer, employee or agent and shall
inure to the benefit of the indemnitee’s heirs, executors and
administrators.  Any repeal or modification of the provisions of this Article
shall not adversely affect any right or protection hereunder of any person in
respect of any act, omissions, facts or circumstances occurring prior to the
time of such repeal or modification.





  9
 

--------------------------------------------------------------------------------

 
